Citation Nr: 0535023	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to Department of Veterans 
Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant maintains that her husband, who died in July 
1999, had valid military service from September 1941 to March 
1946.  Consequently, the appellant contends that she is 
eligible for VA death benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the VA Regional 
Office in Manila, the Republic of the Philippines (RO), which 
denied the appellant's application for VA death benefits on 
the basis that her husband did not have valid military 
service in the Armed Forces of the United States.  The 
appellant's disagreement with that decision led to this 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In order to be eligible for VA benefits, the appellant must 
show that her deceased husband met the requirements for 
eligibility for VA benefits on the basis that he was a 
"veteran."  38 U.S.C.A. §§ 1310 and 1541 (West 2002 & Supp.  
2005), pertaining to dependency and indemnity (DIC) and death 
pension benefits, require that the deceased person shall have 
been a veteran.  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2005). 

For the purpose of establishing entitlement to pension, 
compensation, DIC or burial benefits, the VA may accept  
evidence of service submitted by a claimant, such as a DD  
Form 214, Certificate of Release or Discharge from Active  
Duty, or original Certificate of Discharge, without  
verification from the appropriate service department if the  
evidence meets the following conditions: (1) the evidence is  
a document issued by the service department, (2) the document  
contains needed information as to length, time and character  
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2005).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) ninety days creditable service 
based on records from the service department such as 
hospitalization for 90 days for a line of duty disability.  
38 C.F.R. § 3.203(b).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements discussed above, the VA shall request 
verification of service from the service department.  38 
C.F.R. § 3.203(c). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2005) is applicable to this claim.  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a simple notice that the claimant must prove that her 
deceased husband had valid military service is insufficient 
for VCAA purposes and must notify the claimant about what 
would constitute acceptable evidence of qualifying service 
with either official documentation issued by a U.S. service 
department or verification of the claimed service by such 
department.  See Soria v. Brown, 118 F. 3d 474 (Fed. Cir. 
1997).  

Also, under Perla, it appears that VCAA notice should inform 
the appellant that she should provide any additional personal 
data pertaining to her husband, such as any aliases he may 
have used during the claimed military service.  Finally, in 
Pelea, the Court noted an apparent conflict between 38 C.F.R. 
§ 3.41 and 38 C.F.R. § 3.303 and remanded the case for 
adjudication of the question of the meaning of 38 C.F.R. 
§ 3.41, which states that, for Philippine service, "the 
period of active service will be from the date certified by 
the Armed Forces" and (1) whether that regulation requires 
that qualifying service of Philippine claimants may be shown 
only through U.S. Army Reserve Personnel Center (ARPERCEN) 
verification or (2) whether 38 C.F.R. § 3.203 requires that, 
once verification is sought and a negative response is 
received, 38 C.F.R. § 3.203(a), which provides that a 
claimant may show service by submitting certain documents 
"without verification from the appropriate service 
department", has no further application, and, if so, whether 
that result obtains regardless of whether the appellant 
submits any documents before the ARPENCEN search.  See Pelea, 
19 Vet. App. At 305.  

On review of the claims file, there is no showing that the 
appellant has been informed that the information and evidence 
still needed to substantiate her claim includes either 
evidence of her husband's military service that satisfies the 
requirements of 38 C.F.R. § 3.203(a) or personal data 
relating to her husband that differs from information 
submitted to ARPERCEN, such as any alias that her husband may 
have used in service.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC must review the record and 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with 38 C.F.R. § 3.159 and 
Pelea v. Nicholson, 19 Vet. App. 296 
(2005), as well as 38 U.S.C.A. §§ 5103, 
5103A and any other applicable legal 
precedent.  Specifically, the AMC should 
notify the appellant as the inadequacy of 
the documents she submitted for purposes 
of showing qualifying service for her 
husband.  In addition, the AMC must 
notify the appellant (1) what would 
constitute acceptable evidence of 
qualifying military service, that is, she 
could show qualifying service with either 
official documentation issued by a U. S. 
Service department or verification of the 
claimed service by such department (such 
as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or 
original Certificate of Discharge without 
verification from the appropriate service 
department), and (2) that she should 
provide any additional personal data 
pertaining to her husband, such as any 
aliases  he may have used during the 
claimed military service.  

The claims file must include 
documentation that there has been 
compliance with VA's duty to notify the 
claimant as set forth in the VCAA as 
specifically affecting this appeal.  

2.  Thereafter, the AMC should 
readjudicate the claim of entitlement for 
eligibility for VA death benefits in 
light of all evidence of record.  Any 
service department documents should be 
considered under the provisions of 
38 C.F.R. § 3.203(a).  If the benefit 
sought on appeal remains denied, the 
appellant should be provided supplemental 
statement of the case reflecting 
consideration of all applicable 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

